                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT CINCINNATI

DANIEL LITTLEPAGE,

                       Petitioner,              :   Case No. 1:16-cv-1005

         - vs -                                     District Judge Michael R. Barrett
                                                    Magistrate Judge Michael R. Merz

WARDEN, Chillicothe
 Correctional Institution,
                                                :
                       Respondent.


                                ORDER DENYING STAY


         This habeas corpus action is pending before District Judge Barrett for decision on the

merits on the Magistrate Judge’s Report and Recommendations and Supplemental Report and

Recommendations (ECF Nos. 24 & 29). Petitioner has now moved to stay this case pending

exhaustion of an appeal pending in the First District Court of Appeals in its Case No. C-180524

(ECF No. 32, PageID 1368).

         The Motion to Stay is DENIED on the same basis as Petitioner’s prior Motion to Stay, to

wit, that the Respondent has not raised a lack of exhaustion defense (See ECF No. 29, PageID

1290).

October 10, 2018.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                                                1
